Citation Nr: 1009309	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  03-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish the appellant's claim of entitlement to Department 
of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant contends that her husband served in the United 
States Armed Forces from August 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines.

In a May 2005 decision, the Board held that the appellant's 
spouse did not have the requisite service to render her 
basically eligible for VA benefits.  The appellant appealed 
the matter to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2007, the Court vacated the May 
2005 Board decision and remanded the matter for 
readjudication.

The appellant's claim was remanded by the Board in August 
2007.

The Board acknowledges that recently a motion was received 
from the appellant requesting advance upon the Board's 
docket.  Due to the fact that processing such motion would 
only result in delaying adjudication of the appellant's 
claim, this decision will be issued without consideration of 
the motion.


FINDINGS OF FACT

1.  By an unappealed October 1991 letter determination, the 
RO found that the appellant's spouse did not have service 
with the Philippine Commonwealth Army inducted into the 
service of the Armed Forces of the United States or service 
with the recognized guerrillas.

2.  The evidence added to the record since the final October 
1991 decision, when viewed by itself or in the context of the 
entire record, is cumulative or redundant and does not relate 
to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence not having been received, the 
application to reopen the claim of basic eligibility for VA 
benefits is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

By a September 2007 letter the appellant was provided notice 
describing the basis for the previous denial of her claim, as 
well as the evidence necessary to substantiate the element or 
elements found to be unsubstantiated in the previous denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board observes that complete VCAA notice was only 
provided to the appellant after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims has held that in such situations, 
the appellant has a right to a VCAA content-complying notice 
and proper subsequent VA process.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  After the September 2007 VCAA-
compliant letter was issued to the appellant, she was 
afforded an opportunity to respond.  Thereafter, the claim 
was subsequently readjudicated by VA in a Supplemental 
Statement of the Case dated in August 2009.  Under these 
circumstances, any notice defect on the part of VA was cured 
and thus resulted in no prejudice to the appellant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that Congress, in enacting the VCAA 
statute, noted the importance of balancing the duty to assist 
with "the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  Thus, even though the appellant has 
received sufficient VCAA notice, as the law is dispositive in 
the instant claim, the VCAA is arguably not applicable.

The appellant claims that she is entitled to VA benefits on 
the basis that she is the surviving spouse of a veteran of 
World War II.  By a letter dated in October 1991, the RO 
disallowed the appellant's claim for benefits because the 
service department stated that the appellant's husband did 
not have recognized military service with the Armed Forces of 
the United States.  The appellant did not appeal that 
decision and it became final.  38 U.S.C.A. § 7105.

The prior decision is final based upon the evidence then of 
record.  38 U.S.C.A. § 7105.  A claim, however, will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  In making this determination, the Board must look 
at all of the evidence submitted since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the October 1991 final 
decision included the death certificate of the appellant's 
spouse, which states that he died in October 1989 from 
cardiorespiratory failure due to PTB.

Also of record in October 1991 was a copy of a discharge 
certificate from the Philippine Army indicating that the 
appellant's husband was in the Philippine Army from August 
1942 to February 1946.  The appellant also submitted a copy 
of an Affidavit for Philippine Army Personnel, which 
indicates that the appellant's spouse served as a civilian 
guerilla.

The RO contacted the service department and requested 
verification of the reported military service of the 
appellant's spouse.  In October 1991, the service department 
responded that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.

In June 2002 the appellant's request to reopen her claim was 
received by VA.  In September 2002 the RO found that new and 
material evidence had not been submitted to reopen the 
appellant's claim.  The appellant appealed that decision.

The newly submitted evidence includes duplicate copies of the 
husband's death certificate and discharge certificate from 
the Philippine Army.  The newly submitted evidence also 
includes statements from the appellant and an affidavit from 
a neighboring family.

In this case the appellant's claim was denied in October 1991 
on the basis that the service department verified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  Although the appellant had submitted copies of 
documents purporting to show that her husband had service 
with the Armed Forces of the United States, none of the 
material submitted by the appellant was an official document 
of any service department of the United States.  Whether a 
person is a veteran is a question dependent on service 
department certification.  38 C.F.R. § 3.41 (a), (d); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In the instant case, 
the service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The 
certification was obtained based on the information supplied 
by the appellant.  The Board is bound by the certification of 
no recognized service by the service department.  Id.

The evidence submitted by the appellant subsequent to the 
final October 1991 denial of her claim also does not include 
any official documents of any service department of the 
United States.  Consequently, none of the newly submitted 
evidence is sufficient to prove qualifying service on the 
part of her spouse, and as such none of the newly submitted 
evidence is material to the appellant's claim.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted to reopen the appellant's claim that her husband 
had the requisite service to qualify her for VA benefits and, 
therefore, her claim must be denied. 


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the 
appeal of the appellant to reopen a claim to establish 
entitlement to VA benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


